Citation Nr: 1415416	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  09-22 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and "A.G."




ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to April 1974.

This case initially came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision, the RO denied entitlement to service connection for PTSD.

In December 2011, the Veteran and "A.G." testified during a videoconference hearing at the RO before the undersigned; a transcript of that hearing is of record.

In February 2012, because the Veteran had been diagnosed with psychiatric disorders in addition to PTSD, the Board recharacterized the claim more broadly, as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (what constitutes a claim cannot be limited by a Veteran's characterization of his disorder, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).  At that time, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) for additional development.  For the reasons indicated below, the RO/AMC complied with the Board's remand instructions regarding the claim being denied.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In addition, the claim has been bifurcated, for the reasons stated below.  Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (bifurcation of a claim generally is within VA's discretion).

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC.
FINDING OF FACT

A psychiatric disorder other than PTSD did not manifest in service or for many years thereafter, and any current psychiatric disorder other than PTSD is unrelated to service.


CONCLUSION OF LAW

A psychiatric disorder other than PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  These requirements have been met with regard to the claim being denied.  VA notified the Veteran in August 2007 and April 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  While PTSD was the only psychiatric disorder specifically noted, the general requirements for establishing service connection were also indicated.  Moreover, psychiatric disorders other than PTSD were discussed during the Board hearing.  The Veteran thus had actual knowledge of what was needed to establish entitlement to service connection for a psychiatric disorder other than PTSD, rendering any error in this regard non-prejudicial.  See George-Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).  The recharacterized claim was most recently readjudicated in the October 2012 supplemental statement of the case (SSOC).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, including the records relating to the disability determination of the Social Security Administration (SSA) and, as warranted by law, affording VA examinations.  Pursuant to the Board's February 2012 remand instructions, the RO/AMC requested additional information regarding private treatment records and obtained all outstanding VA treatment records and took all appropriate action where it was given proper identifying information.  The RO/AMC requested information from California Correctional Health Services and was informed that the records had been destroyed.  No further action was therefore required pursuant to the duty to assist.  38 C.F.R. § 3.159(c)(2) (requiring VA to continue to request Federal records unless it concludes that records sought do not exist or that further efforts to obtain them would be futile).  The RO/AMC requested state and updated federal disability records and obtained California Employment Department disability records. The RO/AMC also afforded the Veteran a VA psychiatric examination that, for the reasons indicated below was adequate and complied with the Board's remand instructions.  There is no evidence that additional records as to which identifying information has been provided have yet to be requested, or that additional examinations are in order.

In addition, during the December 2011 Board hearing, the undersigned explained the issues on appeal, and asked questions designed to elicit information regarding the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to service connection for an acquired psychiatric disorder other than PTSD is thus ready to be considered on the merits.


Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran claims that he has current psychiatric disorders due to service, to include two stressors.  Although these stressors are discussed with regard to PTSD in the remand section below, they are also relevant to the question of whether the Veteran has a current psychiatric disorder other than PTSD that is related to service, because each could constitute evidence meeting the in-service injury or event element.  The Veteran has also met the current disability element, as he has been diagnosed with multiple psychiatric disorders other than PTSD.  The dispositive issue with regard to this claim is therefore whether any of the diagnosed psychiatric disorders other than PTSD are related to these in-service events or otherwise related to service.

In his written statements and Board hearing testimony, the Veteran indicated that he was personally assaulted, threatened, and physically forced to smoke marijuana by 3 or 4 of his squad mates during military service.  The Veteran testified that this incident ultimately resulted in him being honorably discharged from service after marijuana residue was found on his person and his personal belongings during a search of his room and of his person in August 1973.  He stated that had did not contest his honorable discharge because he was threatened with being dishonorably discharged if he did contest the honorable discharge.  He stated that upon discharge in April 1974, his hopes and dreams of establishing a career in the military were destroyed and he was not provided with any drug counseling or rehabilitative therapy or treatment which led him to self-medicate with drugs and live on the streets where he developed subsequent drug addictions to more serious drugs and was in and out of jail/prison until 2002.  Upon being released from jail or prison in 2002, he reported that he immediately sought psychiatric treatment at the VA where he was diagnosed with PTSD.

A February 2002 psychiatry emergency department treatment note indicated that the Veteran was depressed but there was no indication of psychosis.

The Veteran also asserted that he witnessed a plane crash on or near the base where he was stationed during service which was also traumatizing to him, especially when combined with a plane crash that he witnessed after service.

There is no reference in the service treatment records to symptoms, complaints, treatment, or diagnosis of any psychiatric disorders.  On the April 1974 separation examination, psychiatric examination was normal.  Moreover, the Veteran indicated on the April 1974 report of medical history that he did not have and had never had depression or excessive worry, nervous trouble of any sort, frequent trouble sleeping, or loss of memory or amnesia.

The service personnel records reflect that the Veteran was the subject of many disciplinary actions during service. Indeed, in March 1974, specified reasons for the recommendation of the Veteran's discharge included: possession of marijuana in August 1973 Vacation of Suspension/Article 15 given; an October 1973 complaint for communicating a threat; 3 letters of reprimand dated September 1973 for failure to report to roll call and for possessing a weapon ("Num-Chucks"); a September 1973 Article 15 for Failure to Obey a Lawful Order (cleaning garbage cans); September 1973 and January 1974 Control Roster Actions; a March 1974 Airman Performance Report and Rating (3); and multiple reprimands for failing to meet for formation in January and February 1974.

Post-service VA treatment records confirm that in February 2002, the Veteran was diagnosed with PTSD and major depressive episodes by a VA psychiatry resident. However, the Veteran appeared to relate his psychiatric symptoms at that time to feelings of guilt relating to abuse endured during childhood.

In May 2002, a VA mental health treatment note shows that the Veteran dated the onset of his psychiatric symptoms during service upon realizing that he could not make a career out of the military.  Prior to service, the Veteran reported a traumatic childhood.  Regarding his discharge, he stated that he was honorably discharged after a marijuana seed was found in his room that he shared with a Caucasian male.  He stated that he was forced to plead guilty while his Caucasian roommate was not questioned.  He believed it was a racial incident and it was traumatic because he wanted to have a military career.  He also reported witnessing a plane crash on base which was traumatic because it made him weary of flying on "temp duty."  Regarding his drug use, he stated that he began using marijuana during service and he developed an addiction to cocaine following discharge, however, he had maintained sobriety for 4 and a half years at the time of that appointment.

In June 2008, the Veteran underwent a comprehensive psychiatric evaluation with a psychiatrist in connection with a claim for disability benefits with the Social Security Administration (SSA). While no psychiatric treatment records were available for review, following an interview of the Veteran, the psychiatrist diagnosed major depressive disorder not otherwise specified on the basis of the Veteran's history of a depressed mood, neurovegetative symptoms of depression and a dysphoric affect. The psychiatrist also diagnosed anxiety disorder on the basis of the Veteran's current presence of symptoms consistent with PTSD and his traumatic childhood experiences which included death threats from his step-mother. Finally, the psychiatrist diagnosed polysubstance dependence in remission based on the Veteran's longstanding history of excessive drug abuse.

During the Board hearing the Veteran testified that, when going to visit his squad mates, Loper, Giles, and Tally, he was let into the room.  Upon asking what an odd smell was, he was allegedly punched in the stomach and mouth and told that he could smoke marijuana or get beat up by the 3 or 4 men in the room.  He stated that he told them that he had never drank or smoked before and upon taking a drag of the marijuana cigarette to satisfy their demands, the men were not satisfied that he inhaled.  They told him that if he smoked the marijuana, they would not harm him because then he could not get them in trouble for it.  They forcefully pinned him to the wall and made him inhale which caused him to choke and become lightheaded. The squad mates then let him leave whereby he went back to his room and rested for a while.  He never reported the incident because he was threatened with physical harm and because he thought the men were his friends.  The Veteran further testified that following his release from jail or prison in 2002, he sought VA psychiatric treatment because he had nowhere to go.  He stated that his treating psychiatrist diagnosed him with PTSD and stated that it was due to him being discharged on to the streets from service where he was taken over by substance abuse.

Subsequent VA treatment records contain diagnoses of multiple psychiatric disorders and indicate that the Veteran did not have a psychosis.  For example, a February 2012 psychiatry attending note contains diagnoses of PTSD, depression, and a history of substance abuse, but there was no psychosis on mental status examination.

On the September 2012 VA examination, the psychiatrist diagnosed only PTSD and polysubstance abuse, and therefore did not express an opinion as to any psychiatric disorder other than PTSD.
 
The above evidence reflects that there is no basis for a finding of entitlement to service connection for a psychiatric disorder other than PTSD.  As the Veteran has not been diagnosed with a psychosis, he is not entitled to service connection on a presumptive or continuity of symptomatology basis.  See 38 C.F.R. §§ 3.307(a), 3.309(a) (presumptive service connection for listed chronic diseases); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases).  Moreover, the preponderance of the evidence reflects that a psychiatric disorder did not manifest in service or for many years thereafter.  To the extent that the Veteran claimed his symptoms had their onset in service and continued thereafter, these statements conflict with the normal psychiatric separation examination findings and the Veteran's own statements at the time of separation that he did not have and had never had psychiatric symptoms.  The Board finds the Veteran's contemporaneous statements made to health care providers to be of greater probative weight than his later statements made during the course of an appeal from the denial of compensation benefits. Fed. R. Evid. 803(4) (recognizing that statements made for the purpose of medical treatment generally are reliable); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons."); Pond v. West, 12 Vet. App. 341, 345 (1999) (interest may affect the credibility of testimony).  The Board therefore finds that these particular statements or inferences by the Veteran are not credible and that his psychiatric symptoms and disorders other than PTSD did not manifest until many years after service.

None of the health care professionals who diagnosed psychiatric disorders other than PTSD indicated that such disorders were related to or had their onset in service, or otherwise commented on their etiology.  The Board therefore instructed that the September 2012 VA examiner offer an opinion as to the etiology of any diagnosed psychiatric disorder other than PTSD.  The psychiatrist who conducted the examination did not diagnose a psychiatric disorder other than PTSD and therefore did not offer such an opinion.  The Board finds that the examination was adequate and the evidence sufficient to decide the claim.  The examiner followed the Board's instructions and, based on his diagnosis of PTSD only (along with substance abuse) did not offer an opinion as to the etiology of any other psychiatric disorder.  The examination was therefore adequate and complied with the Board's remand instructions and a new examination is not required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

In addition, although the Veteran has met the current disability and in-service event or injury requirements, the only evidence that a current psychiatric disorder may be associated with service are the Veteran's own general lay statements asserting such an association.  Such conclusory generalized lay statements suggesting a nexus between a current disability and service does not meet the "may be associated with service" element for providing a VA examination, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).  Moreover, while veterans are competent to opine on some medical matters, testimony as to the nature and etiology of psychiatric disorders is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Clemons v. Shinseki, 23 Vet. App. at 6 ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").   The Veteran's testimony is therefore not competent to this extent.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for an acquired psychiatric disorder other than PTSD.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for an acquired psychiatric disorder other than PTSD is denied.


REMAND

The September 2012 VA examiner diagnosed the Veteran with PTSD based on the plane crash stressor noted above and specifically found that the PTSD diagnosis was related to the Veteran's witnessing of the plane crash during service (as well as a subsequent crash four years later).  The Veteran has thus met two of the three elements to establish his claim of entitlement to service connection for PTSD based on a non-combat stressor.  See 38 C.F.R. § 3.304(f) (service connection for PTSD requires a diagnosis of the disorder, a link between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred).
 
The Veteran has not provided sufficiently specific information regarding the stressor in response to multiple requests by the RO/AMC.  In its February 2012 remand, the Board instructed that "The Veteran should be requested to provide additional information needed to verify his alleged stressor of witnessing a plane crash on or near the base where he was stationed during service."  In its February 2012 letter to the Veteran, the RO/AMC wrote, "We need some additional information to verify your alleged stressors due to you witnessing a plane crash on or near the base you were stationed during service."  The Board appreciates the extensive efforts the RO/AMC has made in this case with regard to development of the evidence.  However, given the September 2012 opinion, and the consequent significance of verifying the Veteran's plane crash stressor, the Board finds that a remand for a letter requesting specific information regarding the crash is warranted.  Failure to provide specific information may result in denial of the claim.

Accordingly, the claim for entitlement to service connection for PTSD is REMANDED for the following action:

1.  Send the Veteran a letter specifically requesting all information and evidence that he has regarding the in-service plane crash he has described.  This should include a precise date or 60 day date range, the exact location of the crash, the type of plane, and the names of any witnesses who could verify the crash.  If the Veteran responds with additional information, the RO/AMC should request relevant information from any appropriate alternative sources.  If any identified evidence cannot be located, action to notify the Veteran should be taken in accordance with 38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 3.159(e).

2.  After the above development has been completed, readjudicate the claim for entitlement to service connection for PTSD.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


